DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: configured to in claims 1, 5, 10, 15, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitation “its” is unclear as to which structure or function is referenced by that limitation.  Since claims 2-10 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 24 is construed to be indefinite because the recitation “the fixture lid” lacks a positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studievic et al.  (US 4,249,826).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Studievic as teaching:
a gas fill fixture for use in lyophilization (see title and abstract), the gas fill fixture comprising: 
a chassis 1; 
4 (expressly disclosed at column 5 lines 14-27); and 
a lid 2, 
wherein the chassis and lid together form a cavity configured to receive a flexible lyophilization container placed along its longitudinal axis therein (expressly shown in figure 1).  Studievic also discloses the claim 2 feature wherein the chassis comprises Acrylonitrile Butadiene Styrene (ABS) (expressly disclosed at column 3 lines 41-42), the claims 3 and 4 features wherein the fill indicator is a mechanical indicator (expressly disclosed at column 6 lines 56-64 wherein the disclosed measurement meets the claimed mechanical or linear indicators because both show fill levels), the claim 6 feature wherein the fill indicator comprises at least one optical sensor (expressly disclosed at column 6 lines 56-64).
Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemmersbach et al. (US 5,129,162).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Hemmersbach as teaching:
A system for lyophilizing a fluid (see title and abstract), the system comprising: 
a lyophilization container 1; 
a lyophilizer 2; and 
a gas fill fixture (expressly disclosed at column 5 lines 30-44), the fixture including: 
a chassis 8, 
fill indicator (expressly disclosed at column 8 lines 7-28, especially line 22), and 
a lid 7.  Hemmersbach also discloses the claim 12 feature of a lyophilization loading tray as expressly disclosed in figures 1, 2, 9 and expressly discloses at column 4 lines 8-13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Studievic in view of Hemmersbach.  Studievic discloses the claimed invention, as rejected above, except for the claim 5 feature of multiple color configuration.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Studievic would perform the invention as claimed, regardless of the claimed color configuration and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.  Furthermore, Studievic discloses the claimed invention except for the claims 8-10 features of pivot hinge or handle.  Hemmersbach, another lyophilization device discloses those features at column 4 lines 8-13 and expressly shown in figures 1, 2, 9 wherein the handle is inherent to the teachings of . 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmersbach in view of Studievic.  Hemmersbach discloses the claimed invention, as rejected above, except for the claim 15 feature of multiple color configuration.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Studievic would perform the invention as claimed, regardless of the claimed color configuration and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.  Furthermore, Hemmersbach discloses the claimed invention except for the claims 13-14 features of a mechanical or linear fill indicator.  Studievic, another lyophilization device discloses those features as discussed in the first anticipatory rejection above.  It would have been obvious to one skilled in the art to combine the teachings of Hemmersbach with the teachings of Studievic for the purpose of access and operation of lyophilization containers within a fill chassis. 
Allowable Subject Matter
Claims 16-24 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, N, cited on the first page with this action, are patent publication from the same inventive entity as the current application.  References D, E, F, G, H, I, J, K, L, M, cited with this action, teach lyophilization devices and methods thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Wednesday, February 2, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753